DETAILED ACTION

This non-final office action is in response to claim 1-20 filed April 12, 2021 for examination. Claim 1 was canceled. Claims 2-20 are being examined and are pending. 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment

Preliminary amendment to the claims, filed April 12, 2021 has been acknowledged. 
Information Disclosure Statement

The information disclosure statements filed June 17, 2021 has been placed in the application file and the information referred to therein has been considered as to the merits. 
Drawings

The drawings filed on September 22, 2020 have been accepted.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim either is anticipated by, or would have been obvious over, the reference claim. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 2-20 are rejected on the ground of non-statutory obviousness-type double patenting rejection as being unpatentable over claims 1-19 of US Patent # 10,825,024 B1 (S/N # 16/845,838). Although the conflicting claims are not identical, they are not patentably distinct from each other because the referenced patents and the instant application are claiming common subject matter, as follows (Independent claim 2 of instant application and independent claim 1 of referenced US patent are shown as an example in the claim comparison table below):
Instant Application
(# 17/028,185)
US Patent # 10,825,024 B1
(16/845,838)
2. A computer-implemented method of providing a distributed ledger technology-based database, the method comprising: 




generating, by a computer system, a subscription of a user identity registered on a 
wherein the subscription process results in a codified joint agreement establishing a right of the user identity registered on the first decentralized network node to receive the dataset from the second decentralized network node over the decentralized network node system, 



wherein the distributed ledger technology-based database is formed by the first decentralized network node and the second decentralized network node, 




wherein a first smart contract deployed on the distributed ledger technology-based database comprises the first plurality of predetermined electronic actions, wherein a second smart contract deployed on the distributed ledger technology-based database comprises the second plurality of predetermined electronic actions, wherein the distributed ledger technology-based database comprises a blockchain, and wherein the computer system comprises a computer processor and an electronic storage medium.

providing a platform for generation of a subscription of a user identity registered on a 
wherein the subscription process results in a codified joint agreement establishing a right of the user identity registered on the first trustless decentralized network node to receive the dataset from the second trustless decentralized network node over the trustless decentralized network node system, 

wherein the distributed ledger technology-based database is formed by the first trustless decentralized network node and the second trustless decentralized network node of the trustless decentralized network node system, 
wherein a first smart contract deployed on the distributed ledger technology-based database comprises the first plurality of predetermined electronic actions, wherein a second smart contract deployed on the distributed ledger technology-based database comprises the second plurality of predetermined electronic actions, and wherein the first smart contract and the second smart contract are separate.


Allowable Subject Matter
Claims 2-20 would be allowable if rewritten or amended to overcome the rejection(s) under non-statutory double patenting rejection, set forth in this Office action.

Prior art US 2019/0305935 A1 (Qiu et al.) discloses a cross -blockchain interaction system is provided, including the following: a first blockchain and a second blockchain; a subscribing client, where the subscribing client corresponds to a blockchain node in the first blockchain, and is configured to maintain a message queue corresponding to the blockchain node, and the message queue includes a message that the blockchain node subscribes; a publishing client, where the publishing client corresponds to the second blockchain, and is configured to obtain a message generated by a second smart contract in the second blockchain; and a cross -blockchain interaction end, where the cross -blockchain interaction end obtains a subscription condition of the blockchain 
Prior art US 10,135,607 B1 (Roets et al.) discloses Distributed public ledger interaction methods and systems are presented by which one or more elements of a first smart contract are privately recorded on a secure ledger node. In some variants the first smart contract is executed so as to retrieve public ledger node data from a first public ledger node so as to configure at least one transaction that is thereafter executed at least to the first public ledger node or to a second public ledger node (or both). See Abstract.
Independent claim 2 recites, inter-alia “generating, by a computer system, a subscription of a user identity registered on a first decentralized network node of a decentralized network node system to a dataset on the distributed ledger technology-based database, wherein generation of the subscription is based at least in part on a first plurality of predetermined electronic actions deployed on the distributed ledger technology-based database, wherein the first plurality of predetermined electronic actions are configured to direct a subscription process, wherein the dataset is provided to the distributed ledger technology-based database by a second decentralized network node of the decentralized network node system, wherein the subscription process results in a codified joint agreement establishing a right of the user identity registered on the first decentralized network node to receive the dataset from the second decentralized network node over the decentralized network node system, wherein generation of the subscription of the user identity registered on the first decentralized network node to the dataset on the distributed ledger technology-based database is initiated based at least in part by the user identity registered on the first decentralized network node initiating subscription to the dataset among a plurality of datasets stored on the distributed ledger technology-based database by executing a second plurality of predetermined electronic actions deployed on the distributed ledger technology-based database” in combination with “wherein the second plurality of predetermined electronic actions are configured to initiate the subscription, wherein the distributed ledger technology-based database is formed by the first decentralized network node and the second decentralized network node, wherein each of the first decentralized network node and the second decentralized network node wherein a first smart contract deployed on the distributed ledger technology-based database comprises the first plurality of predetermined electronic actions, wherein a -2-Application No.: 17/028185 Filing Date:September 22, 2020 second smart contract deployed on the distributed ledger technology-based database comprises the second plurality of predetermined electronic actions, wherein the distributed ledger technology-based database comprises a blockchain”. None of the prior arts on the record anticipates or makes obvious the above limitation.
Independent claim 16 recites similar limitations. Dependent claims 3-15 and 17-20 would also be allowable based on their dependency to allowable independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471. The examiner can normally be reached Monday - Friday 8:30A-5P ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shawnchoy Rahman/Primary Examiner, Art Unit 2438